Case: 10-41344     Document: 00511756907         Page: 1     Date Filed: 02/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 13, 2012

                                       No. 10-41344                        Lyle W. Cayce
                                                                                Clerk

GORDON KIRK KEMPPAINEN,

                                                  Plaintiff–Appellant
v.

THE ARANSAS COUNTY DETENTION CENTER,

                                                  Defendant–Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:08-CV-194


Before REAVLEY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
        Plaintiff–Appellant Gordon Kemppainen, Texas prisoner # 1541042, filed
a pro se 42 U.S.C. § 1983 complaint against the Aransas County Detention
Center (“ACDC”), asserting that ACDC officials refused to replace a pair of
broken eyeglasses and denied his request for an eye exam. Kemppainen alleged
that he is legally blind without his eyeglasses and that use of the broken
eyeglasses caused him severe pain and limited his participation in various daily
activities. He argued that ACDC’s failure to provide him with eyeglasses

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41344    Document: 00511756907      Page: 2    Date Filed: 02/13/2012



                                  No. 10-41344

constituted deliberate indifference and violated the Americans with Disabilities
Act (“ADA”).
      The parties consented to proceed before a magistrate judge, see 28 U.S.C.
§ 636(c), who denied Kemppainen’s motion for summary judgment and granted
in part and denied in part the defendant’s summary judgment motion. The
magistrate judge determined that Kemppainen had “failed to prove up his
deliberate indifference claim”; the magistrate judge found that Kemppainen had
set forth only conclusory allegations regarding whether he suffered serious harm
as a result of being denied eyeglasses and had failed to show that the defendant
withheld eyeglasses or an eye exam pursuant to an official policy or widespread
custom. Accordingly, the case was dismissed. Kemppainen timely appealed.
      In his initial brief to this court, Kemppainen asserts that he was denied
the right to a trial by jury, citing Federal Rule of Civil Procedure 38(a), and the
opportunity to recover damages as a result of the magistrate judge’s dismissal
of his claims, citing 42 U.S.C. §§ 1985–86. In support of this, he states that
“nearly all of the facts and the evidence in this action very clearly supports [his]
claims . . . which should clearly entitle [him] to a judgment as [a] matter of law.”
In his reply and sur-reply briefs, Kemppainen does assert error based on the
merits of the district court’s dismissal of his claims.        ACDC claims that
Kemppainen’s initial brief is deficient because it does not contain any arguments
concerning the magistrate judge’s reasoning for denying his claims and fails to
present any relevant issues for review. We agree.
      Although we “liberally construe” the filings of pro se litigants and “apply
less stringent standards to parties proceeding pro se than to parties represented
by counsel,” pro se appellants must still comply with the principles of appellate
procedure. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (citation omitted).
The appellant’s brief must contain an argument, which in turn must contain his
“contentions and the reasons for them, with citations to the authorities and parts

                                         2
   Case: 10-41344     Document: 00511756907       Page: 3    Date Filed: 02/13/2012



                                    No. 10-41344

of the record on which the appellant relies” and “for each issue, a concise
statement of the applicable standard of review.” Fed. R. App. P. 28(a)(9); see
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). General arguments without
citations to any error are insufficient to preserve issues for appeal.              See
Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Though Kemppainen does seem to address the merits of the magistrate
judge’s dismissal of his claims in his later briefing, his initial brief failed to raise
any of those issues and consequently, ACDC has not been able to respond to any
of Kemppainen’s arguments, except preemptively. Therefore, we find that
Kemppainen has waived any arguments as to his deliberate indifference or ADA
claims.
      Furthermore, the issues that were raised in Kemppainen’s initial
brief—right to a jury trial and right to damages under §§ 1985–86—lack merit.
Kemppainen’s assertion that the summary judgment dismissal of his complaint
is contrary to his right to a jury trial under Federal Rule of Civil Procedure 38
is incorrect. Rule 38 does not require a jury trial when, as in this case, the
district court determines that there are no genuine issues of material fact
regarding a dispositive matter that entitles a defendant to judgment as a matter
of law. See Barrett v. Indep. Order of Foresters, 625 F.2d 73, 75 (5th Cir. 1980).
As to Kemppainen’s §§ 1985–86 claims, these claims were not raised before the
magistrate judge and his only argument consists solely of a long quotation from
§ 1985. Kemppainen has failed to present these claims to permit review by this
court. Fed. R. App. P. 28(a)(9); Stewart Glass & Mirror v. U.S. Auto Glass
Discount Cntrs., Inc., 200 F.3d 307, 316–17 (5th Cir. 2000) (“It is a bedrock
principle of appellate review that claims raised for the first time on appeal will
not be considered.”).
      For the foregoing reasons, we AFFIRM the magistrate judge’s grant of
summary judgment to ACDC.

                                           3